Citation Nr: 9903214	
Decision Date: 02/03/99    Archive Date: 02/10/99

DOCKET NO.  99-00 255	)	DATE
	)
	)


THE ISSUE

Eligibility for payment of attorney fees from past-due 
benefits.



ATTORNEY FOR THE BOARD

A. Shawkey







INTRODUCTION

The veteran served on active duty from February 1971 to 
September 1974.  The issue of eligibility of the payment of 
attorney fees charged by the veteran's attorney for services 
rendered was raised sua sponte by the Board of Veterans' 
Appeals (Board) on its own motion.  See 38 U.S.C.A. 
§ 5904(c)(2) (West 1991); 38 C.F.R. § 20.609(i) (1998).  The 
veteran and Mr. J.G., who represents the veteran, were 
notified of this action by letter dated November 12, 1998.  
They were advised in the letter to submit any evidence or 
argument concerning this matter directly to the Board.


FINDING OF FACT


The veteran's attorney, J.G., did not provide services in the 
veteran's claim after a final Board decision, and the 
attorney is not a member in good standing of a State bar.


CONCLUSION OF LAW

The criteria for eligibility for payment of attorney fees 
have not been met.  38 U.S.C.A. § 5904 (West 1991); 38 C.F.R. 
§§ 20.3(d), 20.609 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

There are two questions that arise in issues dealing with the 
payment of attorney fees.  The first is the attorney's 
ability to charge a fee, that is, whether he has met the 
requirements of 38 U.S.C.A. § 5904(a)(b)&(c) (West 1991) and 
38 C.F.R. § 20.609(a)(b)&(c) (1998).  The second is whether 
the fee is, in fact, reasonable.  See 38 C.F.R. 
§ 20.609(e)&(f).

The applicable statutory and regulatory provisions state that 
only "agents" and "attorneys-at-law" may receive fees from 
claimants or appellants for their services.  38 C.F.R. 
§ 20.609(b).  An "attorney-at-law", in turn, is defined by 
VA regulation as a member in good standing of a State bar.  
38 C.F.R. §§ 14.627(b), 20.3(d) (1998).  Once the definition 
of "agent" or "attorney-at-law" has been met, there are 
three criteria that must be met before such a person may 
charge claimants or appellants for their services.  See 38 
U.S.C.A. § 5904(c)(1) (West 1991); 38 C.F.R. § 20.1609(c) 
(1998).  

The evidence in this case shows that the RO denied the 
veteran's claim of service connection for PTSD in June 1995, 
and the veteran appealed.  In May 1997, the Board remanded 
the appeal to the RO.  On December 9, 1997, the veteran and 
Mr. J.G. entered into a fee agreement in which the veteran 
agreed to pay the attorney an hourly rate for representation 
of a claim for "disabled veteran pension benefits".  In 
April 1998, the Board granted the veteran's claim of service 
connection for PTSD.

At the time that the December 1997 fee agreement between the 
veteran and Mr. J.G. was forwarded to the Board, in April 
1998, it was noted that Mr. J.G. had a Canadian address.  
Consequently, VA sent Mr. J.G. a letter informing him of the 
definition of "attorney-at-law" for VA purposes and asked 
him whether he was a member of a State bar.  Mr. J.G. 
responded to this request in April 1998 by stating that he 
was a member in good standing of the Bar of the Province of 
Quebec.  He subsequently stated in a June 1998 letter that he 
did not agree to forego any fee from the veteran.

It is clear from the foregoing that Mr. J.G. is not eligible 
to charge a fee for his representation of the veteran since 
he does not meet the requirements of 38 C.F.R. § 20.609 
(1998).  That is, he is not a member in good standing of a 
State bar and thus does not meet VA's definition of an 
"attorney-at-law".  38 C.F.R. §§ 14.627(b), 20.3(d), 
20.609(b) (1998).

Even assuming arguendo that the veteran's attorney meets the 
definition of "attorney at law", he would only be entitled 
to charge a fee for services rendered after the Board's April 
1998 final decision.  38 U.S.C.A. § 5904(c)(1).  In this 
regard, it is questionable whether any such services were 
rendered after the April 1998 final decision.  This is so 
based on the December 1997 fee agreement which precedes the 
April 1998 final decision and which pertains to 
representation in a claim for "VA pension benefits".  It is 
also based on VA's telephone conversion with the veteran in 
May 1998 at which time the veteran said that he did not have 
a VA attorney and that Mr. J.G. had represented him in a 
personal matter. 

In short, the evidence does not show that the veteran's 
attorney is eligible to charge a fee for his representation 
of the veteran since he is not an attorney-at-law as defined 
by VA law and regulation.  In addition, even if he met VA's 
definition of attorney-at-law, the evidence does not show 
that his representation pertained to the appeal before the 
Board with respect to entitlement to service connection for 
PTSD.  In light of this conclusion, it is not necessary to 
address the remaining criteria for eligibility to charge a 
fee, or is it necessary address the question of the 
reasonableness of any fee to be charged.  

Mr. J.G. is thus ordered to refund to the veteran any moneys 
paid for services before VA.  As provided in 38 C.F.R. 
§ 20.609(i), as a reduction in the fee is ordered, the 
attorney must credit the account of the claimant with the 
amount of the reduction and refund any excess payment on 
account to the claimant not later than the expiration of the 
time within which the ruling may be appealed to the Court of 
Veterans Appeals.  Failure to do so may result in proceedings 
under 38 C.F.R. § 14.633 to terminate the attorney's right to 
practice before VA and the Board and/or prosecution under the 
provisions of 38 U.S.C.A. § 5905.



ORDER

No fee may be charged for services rendered by the attorney 
on the veteran's behalf before the VA or the Board. 



		
	G. H. SHUFELT
Member, Board of Veterans' Appeals


NOTICE OF APPELLATE RIGHTS.  Under 38 U.S.C.A. § 5904(c)(2) 
(West 1991), a finding or order of the Board of Veterans' 
Appeals upon review of an agent's or attorney's fee agreement 
may be reviewed by the United States Court of Veterans 
Appeals under 38 U.S.C.A. § 7263(d) (West 1991).  Under 
38 U.S.C.A. § 7266 (West 1991 & Supp. 1998), a final decision 
of the Board of Veterans' Appeals may be appealed to the 
United States Court of Veterans Appeals by a person adversely 
affected by the decision within 120 days from the date of 
mailing of notice of the decision.  The date which appears on 
the face of this decision constitutes the date of mailing and 
the copy of this decision which you have received is your 
notice of the action taken by the Board of Veterans' Appeals.





- 5 -


